Title: From Benjamin Franklin to Richard Peters, [c. 1 August 1755]
From: Franklin, Benjamin
To: Peters, Richard


Sir
[c. August 1, 1755]
The House is not yet together: But the Speaker and a Number of the Members are of Opinion that a Common Messenger will be sufficient to carry the Letters; and are not inclin’d that any Gentlemen should be charg’d with them in Behalf of the Publick. They hope the Colonel does not mean to come to Philadelphia but only into this Province, to be near the Magazine at Shippensburgh, &c. Your humble Servant
B Franklin
I should be glad of an Opportunity of sending a Line by the Messenger.
 Addressed: To / Richd Peters Esqr
Endorsed: Ben: Franklyn Augt 1755